IN THE UNITED STATES COURT OF APPEALS

                        FOR THE FIFTH CIRCUIT



                             No. 99-10565

                           Summary Calendar


I S NDATAH,
                                            Plaintiff-Appellant

                                 versus

JACK COX, SR; TENNELL ATKINS; RODNEY DEBAUN; GARY WITHERSPOON;
CATHERINE WITHERSPOON; GEORGE DAY; JESSE E THOMPSON; WINSTON SCOTT
MCINTOSH; ROBERT GILGORE; CHRIS KNABEL; ASIF BUTT; COLIN DEVALLY;
RODERICK BEMMINGS; GLENN FENECH; JERRY COLLIVER; MOHAMMED EL HUJJ
ABRAHAM; H C PASRAM; FILDMENO CARDOSO; DJONDO MESSAN KOFFL; BOBBIE
COON; CHERYL PHILLIPS; SHARON DUNCAN also known as Lee Lewalling;
DANA ALHAWAJ, also known as Dana Jones; BROADMOOR APARTMENTS;
OAKPARK APARTMENTS; AIRCRAFT INSURANCE; DALLAS JET CENTER INC;
ARLINGTON JET CENTER INC
                                         Defendants-Appellees




            Appeals from the United States District Court
                  for the Northern District of Texas
                        USDC No. 3:98-CV-309-X

                             June 9, 2000

      Before HIGGINBOTHAM, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

       Ndatah appeals the district court's dismissal of his civil

rights and RICO claims. The district court dismissed Ndatah's RICO

and    constitutional   claims   as   frivolous   under   28   U.S.C.   §


       *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
1915(e)(2)(B)(i).   We review a dismissal under that provision for

abuse of discretion.   See Siglar v. Hightower, 112 F.3d 191, 193

(5th Cir. 1997).    After a careful review of the record, we are

persuaded that the district court did not abuse its discretion in

dismissing Ndatah's civil rights and RICO claims.

     AFFIRMED.




                                 2